DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4/6/2020 has been considered by the Examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: heterodyning means (claim 19); mixing means (claim 19); and analyzer means (claim 19),
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Duvall, III et al (USPN 4,666,295) in view of Tsuchida (JP 2019045200 A).
With respect to claim 1, Duvall, III et al disclose: A system [ taught by figure 7 ] comprising: an optical heterodyne device [ taught by beamsplitter (56); column 8, lines 62-63 ], the optical heterodyne device configured to generate an overlap optical signal based upon [ the detector detects overlapped transmitter (52) and local oscillator (54) signals ]: a first optical signal output by a frequency-modulated continuous-wave (FMCW) laser, wherein the first optical signal comprises an optical frequency chirp [ taught by column 8, lines 46-53 ] that is based upon an input voltage signal received by the FMCW laser [ a voltage is received from precision linear driver (32) ], and a second optical signal output by a reference laser [ taught by the output of local oscillator (50); column 8, lines 55-56 ]; a photodetector that is optically coupled to the optical heterodyne device [ taught by detector (58) ], the photodetector configured to output an electrical beat signal based upon the overlap optical signal, wherein the electrical beat signal is representative of differences between frequencies in the first optical signal and the second optical signal over time [ taught by detector (58); column 9, line 28 ]; and a frequency analyzer system that generates, based upon the electrical beat signal, data that is indicative of linearity of the optical frequency chirp in the first optical signal [ taught by signal processing elements (60, 62, 64, 66, 68, 70 and 76) ].
Duval, IIIl et al does not explicitly teach that their signal processing system is applicable to correcting for non-linearity is FMCW signals.
However, the abstract of Tsuchida teaches it was known before the time of filing of the present application that non-linearity of FMCW waveforms was a problem causing inaccuracy in lidar measurements.
Therefore, it would have been obvious to have applied the signal processing solution of Duvall et al, III et al to FMCW signals because it teaches correcting for non-linearity, thus being able to improve measurement accuracy.
Claims 11 and 19 are rejected by the combination of Duvall, III et al, as applied to claim 1 above.
Claim 4 recites: The system of claim 1, further comprising an amplifier that is configured to receive the electrical beat signal output by the photodetector and amplify the electrical beat signal to generate an amplified electrical signal, wherein the frequency analyzer system generates the data that is indicative of the linearity of the optical frequency chirp in the first optical signal based upon the amplified electrical signal.
Claim 14 recites: The method of claim 11, further comprising: amplifying, by an amplifier, the electrical beat signal to generate an amplified electrical signal, wherein the data that is indicative of the linearity of the optical frequency chirp in the first optical signal is generated based upon the amplified electrical signal.
  The limitations of claims 4 and 14 would have been obvious to a skilled artisan because amplification of detected signals is well-established in the field of electrical engineering as a means to improve subsequent signal processing.
Claim 5 is taught by the combination of the RF detector (76) and oscilloscope (68) disclosed by Duvall, III et al.
Claims 6, 15 and 20 would have been obvious because an engineer of ordinary skill in the art of signal processing would have been able to infer frequency modulation and slope error from the output of the oscilloscope (68).
Claim 7 is taught by the local oscillator (54).
Claim 8 is taught by column 9, lines 25-32 of Duvall, III et al.
Claim 9 would have been obvious because a line width of 10 KHz was well established in the art of lasers, thus being a property suggested to a skilled artisan by the use of the transmitter (52).
Claim 10 is taught by the precision laser driver (32).
Claim 12 is taught by column 9, line 16 of Duvall, III et al.
Claim 13 would have been obvious to a person of ordinary skill tuning the local oscillator (54) and transmitter (52) in accordance with the teachings of column 9, lines 25-32 of Duvall, III et al.
Claim 16 is taught by figure 17 of Duvall, III et al.
Claim 17 would have been obvious because Tsuchida establishes that the use of frequency modulated lidar systems was desired in AVs before the time of filing of the present application – see the Technical Field section.
Therefore, the use of the device of Duvall et al, as modified in accordance with Tsuchida, in an AV would have been desired as a marketable use of the device.
Claim 18 is taught by the spectrum analyzer (70) of Duvall, III et al.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645